NUMBER  13-05-00686-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE HAGGAR CLOTHING COMPANY F/K/A HAGGAR APPAREL COMPANY
AND WAXAHACHIE GARMENT CO., Relators
 


 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief


 


 
MEMORANDUM OPINION
 
Before Justices Hinojosa, Yañez and
Rodriguez 
 Memorandum
Opinion Per Curiam
 






Relators, Haggar Clothing Company f/k/a Haggar Apparel Company and Waxahachie
Garment Co., have filed a
petition for writ of mandamus requesting that this Court direct the respondent,
the Honorable Rose Guerra Reyna, presiding judge of the 206th Judicial District
Court of Hidalgo County, Texas, to vacate her order, dated November 3, 2005, in
Cause No. C-2395-02-D, denying relators= plea in abatement.  Relators also filed a motion for emergency
temporary relief requesting that this Court maintain the status quo of the
parties and preserve the Court=s jurisdiction to consider the merits of
relators= petition for writ of mandamus.  See Tex.
R. App. P. 52.10(a).
Having reviewed the motion for emergency relief,
petition for writ of mandamus,  and
documents on file, this Court is of the opinion that the request for emergency
relief and petition for writ of mandamus should be denied.
Accordingly, relators=
motion for emergency relief and petition for writ of mandamus are hereby
denied. 
 
PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 4th day of November, 2005.